

SPD BANK
Contract of guarantee-special for single transaction                    



[ex99-3logo.jpg] SPD BANK


Contract of Guarantee (Single)


Shanghai Pudong Development Bank Stock Co., Ltd. Xi’an Branch

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



Contract of Guarantee
Code: YB7201201028009101        
Guarantor: Xi’an Xilan Natural Gas Co., Ltd
 
Creditor: Shanghai Pudong Development Bank Stock Co., Ltd Xi’an Branch


Whereas:
To ensure the creditor’s following various duties fully and timely under the
main contract and ensure the realization of creditor’s credit and the guarantor,
the guarantor bears all the guarantee responsibilities for liabilities under the
main contract voluntarily.
To make clear the rights, duties of the two parties and the guarantor and
creditor stipulate the contract through friendly to follow.


Article 1   Main credit guaranteed
The details of main credit guaranteed are illustrated in article 7 of the
contract.


Article 2  Guarantee responsibilities
1.
Guarantee Scope

The guarantee scope besides the main credit in the contract associates with
interest generated(the interest in the contract includes interest, fine interest
and compound interest), fine for breach, damage liquidated, handling charge and
other expenses for signing and fulfilling of the contract and expenses for
realizing guarantee right and credit (including but not limit to disposal
expenses, tax, claim expenses, auction expenses, charges of lawyers and expenses
for accommodation and traveling) and guarantee amount added on the request of
creditor after the main contract is effective.


2.
Guarantee mode

The guarantee under the contract is joint responsibility guarantee.
The guarantor confirms that when the creditor does not fulfill the liabilities
in accordance with the main contract, no matter whether the creditor has other
guarantee rights under the main contract (including but not limit to guarantee,
mortgage and pledging these guarantee modes), the creditor has right to ask the
guarantor to bear guarantee responsibilities within the guarantee scope and it
is not necessary for the creditor to ask other guarantors to fulfill the
guarantee responsibilities in advance.
The guarantor here quits the defense for requiring to fulfilling the guarantee
of real right in advance definitely.

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



3.
Guarantee term

The guarantee term is two years after the expiry of credit fulfilling term. If
it is agreed to pay in installment, the guarantor bears the guarantee
responsibilities for the repaying duties by installments respectively and the
guarantee term is two years from the expiry of fulfillment term of each credit
to expiry of repaying term of the repayment.
The “due” and “expiry” in the contract include condition that the creditor
declares the credit is due in advance. For the condition that the creditor
declares the credit is due in advance, the credit fulfillment due date is the
earlier due date declared.
If the creditor and debtor have reached agreement on extending the term for the
fulfillment term, the guarantee term is two years from the expiry of credit
fulfillment term newly agreed in the term extending agreement. It does not need
to get the agreement of the guarantor during the extending term, the guarantor
also needs to bear joint guarantee responsibilities.


4.
Change of the main contract

The rights and benefits of the creditor under the main contract will not be
affected by conditions such as that the creditor gives any moratorium to the
debtor, any repayment term extending and the creditor and debtor modifies,alters
and displaces any clause of the main contract; if above conditions occur, it is
regarded as that it has been agreed by the guarantor in advance and the
guarantee responsibilities of the guarantor should not be relieved for above
reasons.
If the creditor issues opening letter of credit, letter of guarantee or spare
letter of credit to the debtor under the main contract, it is not necessary to
get the permission of the guarantor or notify the guarantor further if the
creditor and debtor make any alteration to letter of credit, letter of guarantee
or spare letter of guarantee under the main contract; the modification will be
regarded that has been agreed by the guarantor in advance and the guarantee
responsibilities of the guarantor will not be relieved for above reasons.


Article 3 Representations and guarantee
The guarantor makes following representations and guarantee:
(1)
the guarantor is an independent legal body that is of essential right abilities
and can fulfill duties under the contract with its own name and bear civil
responsibilities independently.

(2)
The guarantor has right to sign the contract and has finished all the authority
and approval for entering into the contract and fulfilling its duties under the
contract. All the clauses are the expressions of true intention and interest and
bind the guarantor legally.

(3)
The guarantor promises to observe laws and principles and the signing and
fulfilling the contract will not be against the laws that the guarantor should
follow(the laws in the contract refer to laws, regulations, rule , local
regulation and judicial interpretation, regulations, related documents of
authority department , judgment, adjudication and should not conflict with any
contract, agreement and that the guarantor has signed or other duties the
guarantor should bear.


 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



(4)
the guarantor promises that all the financial statements it has offered are in
accordance with laws of People’s Republic of China and the statements reflects
the financial status of the guarantor truly, completely and fairly; what’s more,
all the materials and document information in the contract is true, effective,
accurate without any disguise.

(5)
The guarantor guarantees to complete the record, registration and other
procedures necessary for fulfilling of the contract and pay related tax and
expenses.

(6)
Since the issue of the lasted audited financial statement, there is no
disadvantage alternation for the operation condition and financial status of the
guarantor.

(7)
The guarantor has enclosed the truth and status what he knows or he should know
which are significant to guarantor’s deciding whether allow financing under the
main contract.

(8)
The guarantor confirms that there is no delinquency or will not turn up any
delinquency including but not limit to employee’s salaries, medical care, injury
subsidiary, gratuity and other compensation fund these conditions.

(9)
The guarantor guarantees there are no condition and case that brings or may
bring great disadvantage effect to fulfilling ability of the guarantor.



Article 4 Covenants
1.
The guarantor promises:

(1)
The guarantor promises not to adopt following actions without getting written
permission of the creditor:

o
Sell, donate, lease, transfer, mortgage or pledge or dispose great capital in
whole or in part in other modes.

¨
There is great alternation for operation system or equity organization type ,
including but not limit to contracting, leasing, joint-operation, reform of
company system, stock system reform, transfer of equity, merging , joint
adventure (or cooperation), separation, establishment of subsidiaries , equity
transfer and capital reduction etc..

¨
Modify the regulations of the company, alter the business scope and main
business of the company

¨
Guarantee for the third party which brings disadvantage effect to fulfillment
ability and financial status under the contract.

¨
Apply for restructuring, bankruptcy or dismissing the company

¨
Sign contract/agreement or bear duties which will greatly affect the fulfillment
ability under the contract

(2)The guarantor promises if following cases occur, he will notify the creditor
on the date that the matter occurs and send the originals of related notices
(requiring seal for non-natural person and approval for natural person) of the
matter in five bank business days to the creditor.
¨
Events happened lead to inaccuracy and unreality of the representations and
guarantee of the guarantor under the contract.


 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



¨
The guarantor or its holding shareholders, actual controller or its related
party associates with claim, arbitration or its capital is levied, attached,
frozen and enforcement measures or be adopted other measures with same force, or
its legal representative, directors ,supervisors , senior management personnel
associate with claim, arbitration and other enforcement measures.

¨
The legal representative of the guarantor or its authorized agent, principal,
chief financial principal, address, name of enterprise and business site change
or there is disadvantage change for dwelling address of the guarantee, normal
dwelling place, change of working unit, or not being in the dwelling city for
long, change of name or change of income.

¨
It is applied for restructuring and bankruptcy by other creditor or cancelled by
the authority unit.

(3)The guarantor promises that in the process of signing and fulfilling of the
contract, he will provide corresponding financial materials and income statement
according to the requirements of the creditor.
(4) If the creditor issues letter of credit, letter of guarantee or spare letter
of credit under the main contract to the debtor, the guarantor promises when the
debtor does not make up cash deposit (including make up in advance), the
guarantor will bear joint responsibility for making up the deposit and the
guarantor will not be relieved from his responsibilities under the contract. Any
loss (including interest loss) occurs when the guarantor makes the cash deposit
in accordance with the contract should be borne by the guarantor.
(5) The guarantor confirms that before the debtor pays off all the liabilities
to the creditor under the main contract, the guarantor should not enforce
recovery right and related rights under the contract.
(6) If the debtor repays the liabilities in whole or in part or the debtor
conducts respective liquidation to the creditor, the guarantor continues to bear
joint guarantee responsibilities to the credit formed after the repayment in
advance or respective liquidation.
2. Deduction agreement
(1) If the guarantor has due liabilities, the creditor has right to deduct
capital in any account that the guarantor opened in Shanghai Pudong Development
Bank to liquidate the due liabilities.
(2) The liquidation order of deducted amount should be firstly to pay off the
due expenses of guarantor and liabilities, furthermore to pay off due interest
and finally to pay off due off principal capital unless otherwise stipulated by
national authority.
(3) If the currency deducted does no conform with currency for liquidation, the
creditor has right to pay off according to exchange rate/foreign exchanges he
decides on his own and the exchange rate risk will be borne by the guarantor
himself.
3. Credit certificate
The effective documentation of credit guaranteed by the guarantor refers to
accountant documentation issued by the creditor according to his own business
stipulations.

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



4. Notice and delivery
(1)Any notice sent by one party to the other party under the contract should be
sent to addresses listed in the contract till the other party notify for
changing address in writing ; as long as sending according to above address, it
will be regarded as successful sending on following date: it will be 7th bank
business days since they are sent by registered letter to the main business
site(legal person or its branches or other economic organization) or dwelling
place(nature person); if the sent specially, the date will be the date of
signing in ; it is sent by fax or email, the date will be the day that the fax
or email is sent out. But receiving time for all the notices, requirements and
other communications that the creditor send or delivers will be actual receiving
time. What’s more, all the notices that sent by fax or email to the creditor
should be sent to the originals (requiring seal for non-natural person and
signing of natural person) in person or sent to creditor to confirm.
(2)The guarantor agrees that summoned and notice taking a legal action to him
only be sent to address listed in the contract that is regarded as receiving and
if the change of above address does not be notified to the creditor in advance
in writing, then it is invalid to the creditor.
5. Effectiveness, alteration and termination.
(1) the contract comes into force after the guarantor and creditor seal and
signed and sealed by legal representative/principal or authorized agent of the
two parties(if the guarantor is natural person, he only needs to sign) and
terminate till the credit under the contract is paid off.
(2) the effect of the contract is independent of the main contract and it will
not be invalid or cancelled due to the invalidity or cancellation of the main
contract.
(3) after the contract comes into force, any party of the two parties should not
change or terminate the contract in advance without permission of the other
party; the contract can not be changed or terminated if the two parties do not
agree on change and reach written agreement.


Article 5 Events of default and treatment
1. Events of default
For following conditions, it will be regarded that the guarantor breaches the
liabilities to the creditor:
¨ Any representation, explanations, guarantee and any notice, authority,
approval , agreement and certificate and other certificates that issued
according to the contract and related to the contract are not correct when made
or are of possibility of misleading or has been verified to be incorrect or of
misleading feature or has been verified to be invalid or cancelled or be not of
legal force.
¨ Guarantor breaches any covenant in article 4 under the contract.
¨ The guarantor breaks up his business, stops production, closes ,
reorganization, liquidation, be taken over or entrusted, dismissed, the business
license is cancelled or be cancelled or it is bankrupted.
¨ The guarantor who natural person is dead or be declared dead.
¨
The guarantor changes and transfers capital or tries to transfer capital in
guise of marriage relationship.

¨
The financial status of the guarantor worsens or there is serious operation
problem and there is event or condition which may bring disadvantage to the
normal operation, financial status and liquidation abilities.


 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



¨
The guarantor or its holding shareholders, actual controller or its related
party associates with claim, arbitration or its capital is levied, attached,
frozen and enforced or be adopted other measures with same force, or its legal
representative, directors, supervisors, senior management personnel associate
with claim, arbitration and other enforcement measures, which lead to
disadvantage effect to the liquidation ability of the guarantor.

¨
The guarantor has other behavior which is enough to affect the fulfillment of
the contract or affect the fair benefits of the creditors.



2.
Treatment

If any event of default as above occurs, the creditor has right to declare that
the credit due in advance and asks the guarantor to bear fine as punishment (the
calculation method of the fine as punishment refer the article 7 in the
contract). If the creditor incurs loss due to not enough penalties, the
guarantor should compensate all the losses that the creditor incurs.


Article 6 Miscellaneous
1. Applicable laws
Laws of People’s Republic of China (excluding to that of Hong Kong, Macao
Special Administrative Region and Taiwan area) are applicable to the contract.
2. Settlement of dispute
The dispute arising should be settled through friendly negotiation ; if it can
not be settled through negotiation, the people’s court at the dwelling place of
the creditor has exclusive judicial jurisdiction ; during the period,  the two
parties should continue to fulfill other clauses not associating with dispute.
3.
Miscellaneous

(1)
If there is unlisted issue needs to be complemented, the two parties can
negotiate and record in the article 7 of the contract and they can reach another
written agreement as the appendix of the contract. The appendix of the contract
is an indivisible part of the contract and it enjoys the same legal force with
the contract.

(2)
The terms and expressions in the contract have the same meaning with the main
contract unless there are special notes.



Article 7 Contract element clauses
1. The main contract that the contract guarantees corresponds to whereas clauses
of the contract
(1) The main contract is fixed assets loan contract signed between the creditor
and debtor on Feb 2, 2010. [code: 72012010280091]. The creditor under the
contract is loaner.
(2) The debtor is Jingbian County Xilan Natural Gas Liquefaction Co., Ltd and
the business site: South of Tongwan Road, Zhangjiapan town, Jingbian County.
2. The main credit under the contract corresponds to the article 1 of the
contract.

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



þ the main credit under the contract is under the main contract, the amount that
the that the creditor offers to the debtor will not be over financing of RMB 120
million Yuan(capital letter) and the liability fulfillment term (that is loan
term in the main contract ) is 58 months.


x The main credit guaranteed under the contract is that, according to the main
contract and the creditor offers     amount for            (name of intermediate
business) should not over     (currency)         Yuan (capital) or be with
liabilities. If the creditor is forced to make advances, then the main credit
will turn to be advances that paid by the creditor and the amount of main credit
adjusts according to adjustment agreed in the main contract.
3. Breach treatment corresponds to article 2 of the contract.
penalty: equal to 10% of the main credit or                                 
／                                                                 
4.
The appendixes of the contract including: corresponding to (1), 3rd clause of
article 3.

 
(1)《                                                 》
 
(2)《                                                 》
 
(3)《                                                 》
 
(4)《                                                 》
 
(5)《                                                 》
 
5.
The others agreed by the two parties correspond to (1), 3rd clause of article 6.

(1)After the project is delivered to production, if the borrower does not sign
gas supply contract with PetroChina Company, the borrower should repay all the
loan interest to Shanghai Pudong Development Bank Stock Co., Ltd. Xi’an branch
in advance; (2) if the project is over investment, it will be settled by
self-collecting; (3) the guarantor will not draw dividends before repaying loan
of the current to Shanghai Pudong Development Bank Stock Co., Ltd. Xi’an branch.
6. The original of the contract is in quadruplicate, while the guarantor holds
one, the creditor holds two and the notary agent of the borrower holds two and
these four enjoy the same legal force.


(There is no text below)

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



(the page is signing page and no text)


The contract is signed between the guarantor and creditor on Feb 26, 2010;
confirmed by the guarantor, the two parties have discussed and noted all the
clauses and the two parties are not doubtful about all the clauses and have
accurate understanding to the related rights and duties and responsibilities or
liability exemption clauses.


Guarantor (seal):
 
Creditor (seal):
     
[ex99-3seal1.jpg]
 
[ex99-3seal2.jpg]
     
Legal representative or authorized agent(signature or seal)
  
principal or authorized agent
     
Ji Qin’an
 
Yang Liqiang
(Applicable to legal person)
   



Valid identification certification type and code:
                                                                                   

(Applicable to natural person)


Place of domicile:
 
Main business site:
Zip code:
 
Zip code:
Tel:
 
Tel:
Fax:
 
Fax:
Email:
 
Email:
Contact person:
  
Contact person:

 

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Contract of guarantee-special for single transaction                    



The commitment letter that the spouse agrees to dispose common property
(applicable if the guarantor is natural person):


Appendix:
The commitment letter on agreeing to enforce common property


To : Shanghai Pudong Development Bank Stock Co., Ltd. Xi’an branch
                              (ID card number:                                ),
is the guarantor                            ‘s legal spouse makes following
commitment to ensure the signing and fulfillment of the contract of guarantee.
I have fully understanding to the issues on the contract of guarantee before
signing                      , I agree with the signing and fulfillment of the
contract and agree that the creditor has right to dispose common property when
the guarantor needs to bear responsibilities under the contract.



   
Offeree:                 
         
DD      MM     YY

 
Appendix:
 
1.
copy of ID card

 
2.
copy of marriage certificate


 
 

--------------------------------------------------------------------------------

 